 



EXHIBIT 10.9

FORM OF RESTRICTED STOCK AGREEMENT

 
¨     Recipient’s Copy
¨     Company’s Copy

COSTAR GROUP, INC.

RESTRICTED STOCK AGREEMENT
1998 STOCK INCENTIVE PLAN

To: _____________

     CoStar Group, Inc. (the “Company”) has granted you an award of restricted
stock under the CoStar Group, Inc. 1998 Stock Incentive Plan (“Plan”) on the
terms and conditions set forth below:

     1. Grant of Restricted Stock. The Company hereby grants to you ___ shares
(the “Shares”) of common stock of the Company (the “Common Stock”) at the
purchase price of $___ per share, subject to the terms and conditions set forth
below (the “Stock Grant”). The Date of Grant is ___ (the “Date of Grant”).

     2. Governing Plan. This Stock Grant is subject in all respects to the
applicable provisions of the Plan, a copy of the current form of which is
attached. By signing this agreement (the “Agreement”), you acknowledge receiving
the Plan. This Agreement incorporates the Plan by reference and specifies other
applicable terms and conditions. All terms not defined by this Agreement have
the meanings given in the Plan. Whenever a conflict may arise between the terms
of this Agreement and the Terms of the Plan, the terms of the Plan shall
control.

     3. Lapse of Restrictions. The schedule for the lapse of the restrictions on
the Stock Grant is as follows:



  a.   The Stock Grant shall be vested on the following schedule:



  i.   One Fourth, on or after the first anniversary of the Date of Grant;    
ii.   One Half, on or after the second anniversary of the Date of Grant;    
iii.   Three Fourths, on or after the third anniversary of the Date of Grant;  
  iv.   Fully, on or after the fourth anniversary of the Date of Grant.

[The vesting schedule may vary for different employees based on the
recommendation of the Compensation Committee.]

 



--------------------------------------------------------------------------------



 



  b.   The Stock Grant shall vest immediately upon the occurrence of a Change in
Control, as defined in the Plan.

     4. Termination as [Director / Employee]. Notwithstanding Section 3 above,
if your service as a [Director/Employee] of the Company is terminated, the Grant
shall immediately terminate and be cancelled to the extent it is not vested on
the date of your termination as a [Director/Employee], and any Shares subject to
this Agreement which have not vested on or before that date shall be forfeited.

     5. Restriction on Sale or Other Transfer. You shall not sell, pledge,
assign, transfer, hypothecate or otherwise dispose of any unvested portion of
the Stock Grant, and such unvested portion of the Stock Grant shall not be
subject to execution, attachment or similar legal process. Any attempt to sell,
pledge, assign, transfer, hypothecate or otherwise dispose of any unvested
portion of the Stock Grant, or to subject such unvested portion of the Stock
Grant to execution, attachment or similar legal process, shall be null and void.

     6. Procedure for Issuance of Shares. Following the Date of Grant, the
Company will issue stock certificates in your name for the Shares, but the stock
certificates will remain in the Company’s custody, and the stock certificates
will contain a legend describing the restrictions. As soon as practicable after
all or any portion of the Stock Grant has vested as provided in Section 3, the
Company shall issue new stock certificates for those Shares, provided that



  (a)   you have complied with any requests for representations under the Plan;
    (b)   the Company has received proof satisfactory to the Company that a
person seeking to receive the Shares after your death or disability is
authorized and entitled to receive the Shares; and     (c)   you have satisfied
any federal, state, or local tax withholding obligations.

The Company will round down any fractional Shares but will not make any cash or
other payments in settlement of fractional shares eliminated by rounding. If the
Stock Grant has not then fully vested, the Company will carry forward the
fractional Shares rather than eliminating them. The Company, in its sole
discretion, may also use alternatives to issuing physical stock certificates,
such as “book entry only” recordation.

     7. Corporate Change. To the extent the Plan provides, if you are then an
employee or director and the Company (i) dissolves or liquidates or sells
substantially all of its assets to another corporation, (ii) merges,
consolidates, or reorganizes in a manner in which the Company is not the
surviving corporation, or (iii) takes part in any other Substantial Corporate
Change (as defined in the Plan), then, at the sole discretion of the Board and
to the extent the law permits, the Stock Grant will:



  (I)   be or become exercisable in full before such event and then terminate or

2



--------------------------------------------------------------------------------



 



  (II)   continue in full force and effect and, if applicable, the surviving
corporation or an affiliate of the surviving corporation will be required to
assume the Stock Grant and/or substitute a similar Stock Grant or award in place
of the Stock Grant.

Subject to the preceding paragraph, if any change is made in the Common Stock,
without the Company’s receiving consideration (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure, or other transaction
not involving the Company’s receipt of consideration), the Board will adjust the
Stock Grant as to the class(es) and number of shares and price per share of
securities subject to the Stock Grant, with the Board’s adjustments being final,
binding, and conclusive. The conversion of any convertible securities of the
Company will not be treated as a “transaction not involving the Company’s
receipt of consideration.”

     8. Compliance with Securities Laws. Upon the acquisition of any Shares
pursuant to this Agreement, you shall enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or this Agreement. Nothing herein
obligates the Company to register or qualify the Shares pursuant to any federal
or state securities laws.

     9. Compliance with Laws. Notwithstanding any of the other provisions
hereof, you agree that the Company will not be obligated to issue any Shares
pursuant to this Agreement, if issuing the Shares would violate any provision of
any law or regulation of any governmental authority. Notwithstanding anything to
the contrary in Section 6, the certificates representing the Shares of Common
Stock issued pursuant to this Agreement will be stamped or otherwise imprinted
with legends in such form as the Company may require with respect to any
applicable restrictions on sale or transfer.

     10. Voting and Other Rights. Subject to the provisions of the Plan and this
Agreement, you shall have all of the powers, preferences, and rights of a holder
of Common Stock with respect to the Shares comprising the Stock Grant, including
the right to vote the Shares and the right to dividends and other distributions,
if any. You agree and understand that nothing contained in this Agreement
provides, or is intended to provide, you any protection against potential future
dilution of your stockholder interest in the Company for any reason, except as
otherwise stated within the Plan. Any stock dividends paid in respect of any
unvested portion of the Stock Grant will be subject to the same restrictions and
other terms and conditions that apply to the underlying Shares with respect to
which such stock dividends are issued.

     11. Withholding of Tax and Section 83(b) Election. The Company shall deduct
from the Shares due to you under the Agreement all federal, state, local or
other taxes of any kind that the Company, in its sole discretion, deems
necessary to be withheld to comply with the Internal Revenue Code of 1986, as
amended (the “Code”), and/or any other applicable law, rule or regulation.
Alternatively, in the Company’s sole discretion, you may instead pay to the
Company in cash an amount equal to the applicable withholding taxes determined
by the Company as being required to be withheld or collected under applicable
federal, state, or local laws or regulations. Furthermore, the Company shall
have the right to deduct and withhold any such applicable taxes from, or in
respect of, any dividends or other distributions paid on or in respect

3



--------------------------------------------------------------------------------



 



of the Common Stock comprising the Stock Grant. You will notify the Company of
your intention to make an election under Section 83(b) of the Code at least five
(5) business days before making such election.

     12. Extraordinary Corporate Transactions. You understand and agree that the
existence of this Stock Grant will not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

     13. Governing Law. The laws of the State of Delaware will govern all
matters relating to this Agreement, without regard to the principles of conflict
of laws.

     14. Notices. Any notice you give to the Company pursuant to the Plan or
this Agreement must be in writing and either hand-delivered or mailed to the
Corporate Secretary of the Company (or to the Chief Financial Officer if the
position is vacant). If mailed, it should be sent by certified mail and be
addressed to the foregoing executive at the Company’s then corporate
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand-delivered, or, if mailed, on the day such
notice is postmarked.

     15. Resolution of Disputes. As a condition of this Stock Grant, you, on
behalf of yourself, your heirs, successors and personal representatives (“you
and your successors”), agree that any dispute or disagreement which may arise
hereunder shall be decided by the Compensation Committee of the Company’s Board
of Directors (or other administrator of the Plan, the “Administrator”). You and
your successors agree to accept as binding, conclusive and final all decisions
or interpretations of the Administrator concerning any questions arising under
the Plan with respect to the Stock Grant, and you and your successors hereby
explicitly waive any right to judicial review.

                      COSTAR GROUP, INC.
 
               

  By                      
 
               

          Name:    

               
 
               

          Title:    

               

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     I acknowledge receipt of a copy of the attached Plan. I represent that I
have read and am familiar with the Plan’s terms. I accept the Stock Grant
subject to all of the terms and provisions of this Agreement and of the Plan
under which it is granted, as the Plan may be amended in accordance with its
terms. I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under the
Plan with respect to the Stock Grant.

                 
Date:
               

               

          Signature of Stock Grantee    

     No one may sell, transfer, or distribute this Stock Grant or the securities
that may be issued upon exercise of this Stock Grant without an effective
registration statement relating thereto or a satisfactory opinion of counsel
satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

5